                       IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION


BRANDI COLEMAN, et al,                                                      PLAINTIFFS

V.                                  3:21CV00115 JM

WALMART INC.                                                                DEFENDANT




                                              ORDER
       The clerk is directed to reassign this case to Judge D.P. Marshall Jr. because he is presiding

over a related case, Wilson v. Walmart, Case No. 3:21-CV-82-DPM.

       IT IS SO ORDERED this 15th day of July, 2021.




                                                            ________________________________
                                                            JAMES M. MOODY JR.
                                                            UNITED STATES DISTRICT JUDGE
